Title: To Thomas Jefferson from Edward Stevens, 10 November 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Hillsborough November 10. 1780

This will be handed you with a Letter from Genl. Gates, by the latter I presume you’ll be informed that on Monday last the General left this for the westward with about 120 Cavelry, composed of detachments from Whites, Washingtons Armongs [Armand’s] and Nelsons Corps. The Maryland Troops with a detachment of the Virginia regulars under Colo. Buford, the whole consisting of about 800 moved from here on the Thursday befor the General. The Virginia Malitia and the 18. Months new Levies that are here the Numbers of each I now Inclose you a return of, are to follow on, as soon as the Arms and Accoutrements can be got from Taylors Ferry. The two Companies of Malitia from Fairfax and Prince William halted at Taylors Ferry are ordered hence. The Numbers of the Malitia is small, all those that was ordered (or at least such as intended to come) must have got here by now, without they have been Countermanded. I have been somewhat uneasy since I received your Letter desiring my return to Virginia least you should think by my not returning immediately it might proceed from the want of respect to your Orders, but what I wrote you the 27th and 30th of last Month, I hope will Satisfy you of the Princeples I was actuated from, and since then your Information to the General of the Enemies embarking from Hampton gave some reason to hope they were only a Forageing party, and that they were about to leave Virginia. But at the same time I have waited here with much impatience, and daily in Hopes I might hear from you.
I expect Genl. Gates Letter may give you the same Intelligence, tho’ least it should not I inclose you a Copy of a Letter from Genl. Harrington to the Board of War at this place. It contains the latest Intelligence we have from the South.
The greatest part of the 18th Months Men that are here, and indeed all the Virginia Regulars are in a most Pitifull condition. Many of them cant Hide their nakedness, and scarce a Blankett among them. When they come to March without Tents to Shelter  under in Bad Weather; their Distresses will be greater, than ca[n] possibly be conceived.
The Troops here, for three days past, has been entirely without Bread; their Behaviour on the occasion does them great Credit, as scarce a Murmer was heard amongst them. They are for the present relieved. Nothing is more dispiriting to Troops than to be badly supplied, especially when in a Country where plenty might be had.
I am &c.
